PELHAM, J.
The defendant on cross-examination denied having written the letter testified to by the state’s witness Paul Tatum as having been received by him, and without objection at the request of state’s counsel wrote down in the presence of the court and jury some of the same matter or contents — the same letters, words, and figures of which the letter was composed — for the purpose of comparing the two writings. The disputed writing, and the writing done in the presence of the court (which latter became a part of the cross-examination of the -witness) were properly submitted to the jury for comparison. — Williams v. State, 61 Ala. 33, 40; U. S. Health & Accident Co. v. Hill, 9 Ala. App. 222, 62 South. 954; 17 Cyc. 181, 182. The letter contained matter having reference to the charge against the defendant and was properly admitted in evidence. — Oakley v. State, 135 Ala. 15, 33 South. 23.
The court improperly charged the jury orally that they could assess a fine of not less than $100 and “any sum over that within your judgment and discretion”; but, as the jury assessed the lowest fine authorized by the statute, the verdict cured the error, or rendered it harmless. — Palmer, et al. v. State, 168 Ala. 124, 53 South. 283.
The court properly refused the general charges requested by the defendant and submitted the case to the w*y-
Charge No. 7 is not a correct statement of a legal proposition. It is only when the jury believe that a witness has willfully sworn falsely that they are author*144ized to disregard the entire testimony of the witness.— Childs v. State, 76 Ala. 93.
Other rulings of the court presented are manifestly correct or without prejudice to the defendant, and require no discussion.
We discover no error authorizing a reversal, and the judgment appealed from is ordered affirmed.
Affirmed.